Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 7/19/2021. 
The following is the status of claims: claims 1, 10, and 19 have been amended;
and claims 4, 7, 8, 13, 16, and 17 are cancelled. 
Thus, claims 1-3, 5-6, 9-12, 14-15, 18-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 7/19/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-3, 5-6, 9-12, 14-15, 18-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 10, and 19, the claimed features in independent claim 1 (and substantially similar independent claim 10 and claim 19):

“acquiring a plurality of resulting models corresponding to a plurality of preceding
data partitions prior to a current data partition in a data stream, wherein the plurality of preceding data partitions and the current data partition in the data stream have a temporal relationship, and

wherein each of the plurality of resulting models is generated according to a clustering result of a corresponding preceding data partition, each of the plurality of resulting models comprises one or more representative parameters in different categories in the plurality of resulting models, and the current data partition is a data partition to be clustered;

determining a starting model of the current data partition according to the plurality of
resulting models, wherein the starting model comprises one or more representative parameters in different categories determined based on representative parameters of the same category in the plurality of resulting models, and the determining a starting model of the current data partition comprises:

taking each category included in the plurality of resulting models as a category in
the starting model, and

deleting a category from the starting model of the current data partition in
response to a clustering result with respect to a category in at least one of the plurality of
preceding data partitions satisfies a predetermined deletion condition; 

clustering data records in the current data partition by using the starting model to generate
a clustering result of the current data partition; and

generating a resulting model of the current data partition according to the clustering result
of the current data partition, for clustering a subsequent data partition in the data stream”;



The closest prior art:
Brand et al., US Pub. No.: US 2016/0071027, teaches improved techniques for detecting
trends in event streams where one method includes generating a first set of parameters of a machine learning model from a first system processing an event stream, the first system comprising a first central modeler that receives aggregated information from a first plurality of local modelers; generating a second set of parameters of the machine learning model from
a second system processing the event stream, the second system comprising a second central modeler that receives aggregated information from a second plurality of local modelers; determining a difference between the first set of parameters and the second set of parameters; and determining that the difference is greater than a threshold amount and as a consequence outputting information identifying a trend in the event stream;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 11/15/2019, with particular attention to paragraphs 0039-0044; and the examiner also found figures 2 and 3 helpful in understanding how the method operates as well.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        9/9/2021